Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/764,196 filed on 05/14/2022.  Claims 10-18 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagura (Pub. No. US 2012/0016627) in view of Kima (US 6645105).
 As to claims 10, 17 and 18, Nagura shows an apparatus of a vehicle that would perform the method for operating a transmission (Figs 2A and 2B), comprising: 
monitoring surroundings of a motor vehicle (see para [0007] that a subject vehicle’s information is acquired); 
based on data ascertained during the monitoring, determining a probability of occurrence of an anticipated driving situation (i.e., probability of collision), the anticipated driving situation resulting in a deceleration of the motor vehicle upon occurring of the anticipated driving situation (see para [0013] that the velocity of the own vehicle is changed); and 
based on the determined probability of occurrence, deciding whether to carry out an electrodynamic gear shift or an output-assisted gear shift in order to transfer the transmission out of an operating condition into a shift condition, a gear of the transmission engaged in the operating condition (Fig. 4 shows steps S450, S460, S540, S560, S570, and S590 that the velocity is set when conditions met which means the transmission is transferred out of an operating condition into a shift condition). 
Nagura doesn’t mention the transmission is a hybrid transmission. A hybrid transmission is old and well known in the art, for example, Kima shows a transmission being a hybrid transmission.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the transmission of Nagura to be a hybrid transmission as taught by Kima since this is old and well known in the art.
As to claim 11, wherein monitoring the surroundings of the motor vehicle comprises determining an actual position of the motor vehicle (see para [0011]).
As to claim 12, switching the hybrid transmission into the shift condition when the determined probability of occurrence is equal to or greater than a threshold value; or not switching the hybrid transmission into the shift condition when the determined probability of occurrence is less than the threshold value (see para [0017] and Fig. 4, step S440 for example). 


Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658